Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 8, 2016

                                    No. 04-16-00390-CV

                                       Juan ROBLES,
                                          Appellant

                                              v.

                                 Maria Milagros ROBLES,
                                        Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 10-2084-CV
                        Honorable Dwight E. Peschel, Judge Presiding


                                       ORDER
       Phyllis Bush's notification of late reporter's record is hereby NOTED. Time is extended
to September 2, 2016.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court